Citation Nr: 1644779	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to January 1985.

This appeal to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago.

In June 2013 the Board remanded the claim to schedule the Veteran for a requested hearing.  In April 2016 the Veteran testified by videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic right knee disability that is caused or aggravated by his service-connected left knee replacement.  A VA examiner in January 2010 opined that the Veteran's left knee disability did not cause a right knee disability; the examiner did not address any possible aggravation.

Subsequent to the January 2010 examination the Veteran underwent a left knee total replacement in August 2013.  A November 2013 MRI showed right knee MCL sprain which a VA treating physician noted was "consistent with overuse and increased weight on the right knee while recovering from the left [total knee replacement]."  That physician also noted that the Veteran had right knee patellofemoral osteoarthritis that was likely the cause of his anterior knee pain and "grinding" sensation.  The VA physician did not specifically address the relationship if any between the right knee osteoarthritis and the service connected left knee disability.

Remand is required so that the Veteran may be afforded a VA examination to determine what right knee disability or disabilities he currently has, and whether any such disability is caused or aggravated by his service connected left knee replacement.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any right knee disability found to be present. The electronic claims file must be made available and reviewed by the examiner. 

For each right knee disability found to be present, the examiner must state whether:

a) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition is related to or had its onset in service, and

b) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition was caused or aggravated by his service-connected left knee disability.  If aggravation is found, the examiner must determine the baseline level of such disability prior to aggravation.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




